COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rosa Maria Garcia Gonzalez v. Danielle Melgoza

Appellate case number:     01-21-00243-CV

Trial court case number: 2020-08337

Trial court:               55th District Court of Harris County

       Appellant’s brief was due November 9, 2021. Appellant has filed a second motion for
extension of time to file her brief, asking for an additional 30 days because the parties have verbally
reached a settlement agreement.
       The motion is granted. Appellant’s brief will be due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __November 23, 2021___